 In the Matter Of INMAN MILLSandTEXTILEWORKERS ORGANIZINGCOMMITTEDCase No. R-97.AMENDMENT TO DIRECTION OF ELECTIONOctober 6, 1938On September 22, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled proceeding, the election to be held within fifteen(15) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Tenth Region.TheBoard, at the request of the Regional Director, hereby amends theDirection of Election issued on September 22, 1938, by striking there-from the words, "within fifteen (15) days from the date of thisDirection," and substituting therefor the words, "within twenty-five(25) days from the date of this Direction."MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Direction of Election.9 N. L. R.B.,No. 14.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 3, 1938On September 22, 1938, the National Labor Relations Board,herein called the Board, issued a Decision and Direction of Electionin the above-entitled proceeding.The Direction of Election directedthat an election by secret ballot be conducted within fifteen (15)days from the date of the Direction among all the production andmaintenance employees of Inman Mills, Inman, South Carolina,whose names appeared on the company's pay roll for the pay-rollperiod including the date April 25, 1938, excluding clerical andsupervisory employees and excluding employees who have since quitor been discharged for cause, to determine whether or not they de-sired to be represented by Textile Workers Organizing Committee,affiliated with the Committee for Industrial Organization, for thepurposes of collective bargaining.On October 6, 1938, at the request18 N. L. R. B. 1224.58 DECISIONS AND ORDERS59of the Regional Director, the Board issued its Amendment to Direc-tion of Election, by striking therefrom the words "within fifteen(15) days from the date of this Direction," and substituting thereforthe words "within twenty-five (25) days from the date of this Direc-tion."Pursuant to the Direction of Election and the Amendmentto Direction of Election, an election by secret ballot was conductedoil, October 12, 1938, under the direction and supervision of CharlesN. Feidelson, the Regional Director for the TenthRegion(Atlanta,Georgia).Full opportunity was accorded to all parties- to partici-pate in the conduct of the secret ballot and to make challenges., OnOctober 18, 1938, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules. and Regu-lations-Series 1, as amended, issued and duly served upon, the par-ties to the proceeding his Intermediate Report upon the secret ballot.No objections or exceptions to the Intermediate Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------, -----------------519Total number of ballots cast------------------------------492Total number of ballots cast for Textile Workers OrganizingCommittee,affiliatedwith the Committee for IndustrialOrganization--------------------------------------------295Total number of ballots cast against Textile Workers Organ-izing Committee,affiliatedwith the Committee for Indus-trialOrganization---------------------------------------194Total number of challenged ballots-------------------------3Total number of void ballots------------------------------0Total number of blank ballots------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and' Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat Textile Workers Organizing Committee,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of all production and mainte-nance employees of Inman Mills, Inman, South Carolina, excludingclerical and supervisory employees, as their representative for thepurposes of collective bargaining and that, pursuant to Section 9 (a)of the National Labor Relations Act, Textile Workers OrganizingCommittee, affiliated with the Committee for Industrial Organization,is the exclusive representative of such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.9 N L. R B., No 14a.